                Case 2:21-cv-00038-TSZ Document 3 Filed 01/22/21 Page 1 of 3




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        KATHERINE HONOR RICH,
 8                           Plaintiff,
 9         v.                                          C21-38 TSZ

10      OFFICE OF BIOMETRIC IDENTITY                   ORDER
        MANAGEMENT,
11
                             Defendants.
12

13         THIS MATTER comes before the Court upon an action brought under the

14 Freedom of Information Act (“FOIA”).

15         Having reviewed the complaint in this matter, the Court concludes that this

16 proceeding is exempt from the initial disclosure requirements of Fed. R. Civ.

17 P. 26(a)(1)(A) and the initial conference requirements of Fed. R. Civ. P. 26(f). See Fed.

18 R. Civ. P. 26(a)(1)(B)(i).

19         To facilitate entry of an appropriate scheduling order in this matter, and pursuant

20 to Fed. R. Civ. P. 16 and Local Civil Rule 16, counsel are directed to confer and to file a

21 JOINT STATUS REPORT by March 22, 2021. The conference among counsel shall be

22 by direct and personal communication, whether via face-to-face meeting or telephonic

23

     ORDER - 1
                Case 2:21-cv-00038-TSZ Document 3 Filed 01/22/21 Page 2 of 3




 1 conference. The Joint Status Report must contain the following information by

 2 corresponding paragraph numbers:

 3         1.      A concise statement of the positions of the parties concerning the relief

 4 requested in the complaint.

 5         2.      A summary of the procedural posture of the case and/or the status of the

 6 FOIA requests at issue and any responses thereto.

 7         3.      A proposed deadline for filing any administrative record.

 8         4.      A proposed deadline for filing dispositive motions.

 9         5.      An indication whether trial will be required in this matter and, if so, an

10 indication (i) when the matter will be ready for trial; (ii) whether such trial will be jury or

11 non-jury; and (iii) how long such trial is anticipated to take.

12         6.      An indication whether the parties agree that a full-time Magistrate Judge

13 may conduct all proceedings, including trial and the entry of judgment, under 28 U.S.C.

14 § 636(c) and Local Rule MJR 13. The Magistrate Judge who will be assigned the case is

15 the Honorable Brian A. Tsuchida. Agreement in the Joint Status Report will constitute

16 the parties’ consent to referral of the case to the assigned Magistrate Judge.

17         7.      An indication whether any party wishes a scheduling conference before a

18 scheduling order is entered in this case. If the parties are unable to agree on any part of

19 the Joint Status Report, they may answer in separate paragraphs. No separate reports are

20 to be filed.

21         The time for filing the Joint Status Report may be extended only by the Court.

22 Any request for extension should be made telephonically by calling chambers at

23

     ORDER - 2
              Case 2:21-cv-00038-TSZ Document 3 Filed 01/22/21 Page 3 of 3




 1 206-370-8830. If the parties wish to have a status conference with the Court at any time

 2 during the pendency of this action, they should contact chambers. Finally, if this matter

 3 is resolved by further agency action or settled, the parties shall immediately notify the

 4 Court at 206-370-8830.

 5         This Order is issued at the outset of the case, and a copy is sent by the Clerk to

 6 counsel for plaintiff and any defendants who have appeared. Plaintiff’s counsel is

 7 directed to serve copies of this Order on all parties who appear after this Order is filed,

 8 within fourteen (14) days of receipt of service of each appearance. Plaintiff’s counsel

 9 will be responsible for starting the communications needed to comply with this Order.

10         Failure by any party to fully comply with this Order may result in the imposition

11 of sanctions, including dismissal of the case.

12         The Clerk is directed to send a copy of this Order to all counsel of record.

13         IT IS SO ORDERED.

14         Dated this 22nd day of January, 2021.

15

16                                                    A
                                                      Thomas S. Zilly
17
                                                      United States District Judge
18

19

20

21

22

23

     ORDER - 3
